 Case 1:18-cr-00474-ARR Document 75 Filed 12/29/20 Page 1 of 6 PageID #: 454




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
                                                             No. 18-CR-474 (ARR)

                   — against —
                                                             Not for print or electronic publication

 NGOMANI DEKATTU,
                                                             Opinion & Order
                   Defendant.


ROSS, United States District Judge:

       On April 10, 2019, defendant, Ngomani Dekattu, pleaded guilty to one count of being a

felon in possession of a firearm. Guilty Plea, ECF No. 52; Judgment 1, ECF No. 66. I sentenced

Mr. Dekattu to forty-six months’ imprisonment followed by three years’ supervised release on

August 8, 2019. Judgment 2–3. Mr. Dekattu has served the majority of his prison sentence and is

scheduled to be released on November 23, 2021. Bureau of Prisons (“BOP”), Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited Dec. 29, 2020). Mr. Dekattu alleges that he will be

“released to a community residence” in seven months’ time. Def.’s Mot. 1, ECF No. 74.

       Mr. Dekattu now moves pro se for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, Mr. Dekattu’s motion is denied.

                                      LEGAL STANDARD

       The First Step Act allows criminal defendants to move for “[m]odification of an imposed

term of imprisonment” before a federal sentencing court. Id. § 3582(c). To qualify for such relief,

defendants must show: (1) that they have “fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on [their] behalf,” or that thirty days have lapsed


                                                  1
    Case 1:18-cr-00474-ARR Document 75 Filed 12/29/20 Page 2 of 6 PageID #: 455




“from the receipt of such a request by the warden of [their] facility, whichever is earlier”1; (2) that

“extraordinary and compelling reasons warrant” a reduction in the term of imprisonment; (3) that

these reasons outweigh “the factors set forth in section 3553(a) to the extent that they are

applicable”; and (4) that a sentence reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see United States v. Cato, No. 16-

CR-326 (ARR), 2020 WL 5709177, at *3 (E.D.N.Y. Sept. 24, 2020) (noting that defendant bears

the burden of proof). “Even if a defendant carries this burden, district courts have broad discretion

in deciding whether to grant or deny a motion for a sentence reduction.” Cato, 2020 WL 5709177,

at *3 (internal quotation marks omitted).

        Accordingly, in determining what constitutes “extraordinary and compelling reasons,” a

district court has “discretion” to consider “the full slate” of arguments that defendants present to

support a sentence reduction. United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). “The

only statutory limit on what a court may consider to be extraordinary and compelling is that

‘[r]ehabilitation . . . alone shall not be considered an extraordinary and compelling reason.’” Id. at

237–38 (quoting 28 U.S.C. § 994(t)).

        The Sentencing Commission’s policy statement explicating “extraordinary and compelling

reasons” under § 3582(c) is not binding on a district court, see id. at 238 n.5, but it does provide

some guidance. Where a defendant seeks a sentencing modification due to medical conditions, the

Sentencing Commission suggests that “extraordinary and compelling reasons” may exist in two

scenarios: first, where “[a] defendant is suffering from a terminal illness,” such as “metastatic

solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced



1
  Mr. Dekattu has not argued or provided any evidence that he has met the exhaustion
requirement. However, given that his motion fails on the merits, I need not address this factor in
my analysis.
                                                  2
 Case 1:18-cr-00474-ARR Document 75 Filed 12/29/20 Page 3 of 6 PageID #: 456




dementia”; and second, where “[a] defendant is . . . suffering from a serious physical or medical

condition, . . . suffering from a serious functional or cognitive impairment, or . . . experiencing

deteriorating physical or mental health because of the aging process” that “substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional facility

and from which [the defendant] is not expected to recover.” U.S. Sentencing Comm’n, U.S.

Sentencing Guidelines Manual § 1B1.13 cmt. 1(A)(i)–(ii) (2018) (“U.S.S.G.”).

        Extraordinary and compelling reasons may also exist based on “family circumstances,” for

example in the event of “[t]he death or incapacitation of the caregiver of the defendant’s minor

child or minor children” or “[t]he incapacitation of the defendant’s spouse or registered partner

when the defendant would be the only available caregiver for the spouse or registered partner.” Id.

at cmt. 1(C). In any scenario, “an extraordinary and compelling reason need not have been

unforeseen at the time of sentencing in order to warrant a reduction in the term of imprisonment.”

Id. at cmt. 2.

        Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C. §

3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

        (1) the nature and circumstances of the offense and the history and characteristics
            of the defendant;
        (2) the need for the sentence imposed—
                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner;
        (3) the kinds of sentences available;
        (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . . .
        (5) any pertinent [Sentencing Commission] policy statement . . . .
        (6) the need to avoid unwarranted sentence disparities among defendants with
            similar records who have been found guilty of similar conduct; and
        (7) the need to provide restitution to any victims of the offense.



                                                  3
 Case 1:18-cr-00474-ARR Document 75 Filed 12/29/20 Page 4 of 6 PageID #: 457




Id. § 3553(a).

        A sentence reduction is consistent with the Sentencing Commission’s policy statements if

“[t]he defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The § 3142(g) factors are largely duplicative of

those in § 3553(a), but they also include “whether the offense is a crime of violence” and “the

weight of the evidence against the [defendant].” 18 U.S.C. § 3142(g)(1)–(4).

                                         DISCUSSION

        Mr. Dekattu has not shown that extraordinary and compelling reasons warrant

compassionate release.    First, Mr. Dekattu cites the prevalence of COVID-19 and unsafe

conditions at Schuylkill FCI. Def.’s Mot. 1. I recognize that COVID-19 continues to pose a real

risk to this country’s imprisoned population. There is an ongoing outbreak of COVID-19 at Mr.

Dekattu’s facility, with 205 inmates reportedly testing positive as of December 29, 2020. BOP,

COVID-19 Cases, http://www.bop.gov/coronavirus/ (last visited Dec. 29, 2020). However, Mr.

Dekattu has not presented me with any basis on which I could find that his risk is exceptional. He

does not claim to have any pre-existing medical conditions that place him at a particular risk of

suffering severe complications from COVID-19. Nor does Mr. Dekattu, who is thirty-eight years

old, fall into a high-risk age bracket. See Centers for Disease Control and Prevention (“CDC”),

Older      Adults,     http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html (last visited Dec. 29, 2020). Absent evidence that the COVID-19 pandemic poses a

heightened risk to Mr. Dekattu in particular, rather than to the imprisoned population at large, I

cannot conclude that his risk is an extraordinary and compelling reason warranting his release. See

United States v. Turnbull, No. 16-CR-809 (VM), 2020 WL 5089439, at *1 (S.D.N.Y. Aug. 28,

2020) (“Numerous courts have found that the risks posed by the pandemic alone do not constitute



                                                4
 Case 1:18-cr-00474-ARR Document 75 Filed 12/29/20 Page 5 of 6 PageID #: 458




extraordinary and compelling reasons for release, absent additional factors such as advanced age

or serious underlying health conditions that place a defendant at greater risk of negative

complications from the disease.”); United States v. Washington, No. 14-CR-215 (LJV), 2020 WL

1969301, at *4 (W.D.N.Y. Apr. 24, 2020) (finding no extraordinary and compelling reasons for

release when the defendant submitted no medical evidence showing that COVID-19 posed an

increased risk to him, despite the presence of COVID-19 at the defendant’s facility); United States

v. Pinto-Thomaz, No. 18-CR-579 (JSR), 2020 WL 1845875, at *2–3 (S.D.N.Y. Apr. 13, 2020)

(recognizing that concerns about the spread of COVID-19 in a crowded prison were justified but

finding no extraordinary and compelling reasons when the defendants were “no different from a

host of other prisoners” and there was no evidence of widespread transmission in their facilities).

           Second, the family circumstances that Mr. Dekattu cites in support of his motion do not

justify his release. Mr. Dekattu states that he is suffering “deep emotional distress and mental

anguish” after finding out that his mother has been hospitalized for a serious case of COVID-19.

Def.’s Mot. 2. However, he alleges neither “[t]he death or incapacitation of the caregiver of [his]

minor child or minor children” or “[t]he incapacitation of [his] spouse or registered partner when

[he] would be the only available caregiver for the spouse or registered partner”—the only family

circumstances acknowledged by the Sentencing Commission to permit compassionate release.

U.S.S.G. § 1B1.13 cmt. 1(C). Nor has he indicated that he is the only person available to care for

his mother.

           Because Mr. Dekattu has not established extraordinary and compelling reasons for release,

I deny his motion on that basis and need not consider the exhaustion requirement or the § 3553(a)

factors.

                                           CONCLUSION



                                                   5
 Case 1:18-cr-00474-ARR Document 75 Filed 12/29/20 Page 6 of 6 PageID #: 459




      For the reasons set forth above, Mr. Dekattu’s motion for compassionate release is denied.


SO ORDERED.
Dated: December 29, 2020
       Brooklyn, NY
                                                          _/s/______________________
                                                          Allyne R. Ross
                                                          United States District Judge




                                              6
